June 21, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                    JOE AND ABE ENTERPRISES, LLC, Appellant

NO. 14-12-00413-CV                          V.

                           ENCORE BANK, N.A., Appellee
                         ________________________________

       This cause, an appeal from the judgment in favor of appellee, Encore Bank, N.A.,
signed, January 11, 2012, was heard on the transcript of the record. The record shows that
the judgment is not final. We therefore order the appeal DISMISSED.

       We order appellant, Joe and Abe Enterprises, LLC, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.